
	

116 HR 3777 IH: National Commission To Investigate the Treatment of Migrant Families and Children Act of 2019.
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 3777
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2019
			Ms. Clarke of New York (for herself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a National Commission to investigate the treatment of migrant families and children by
			 the Trump Administration.
	
	
 1.Short titleThis Act may be cited as the National Commission To Investigate the Treatment of Migrant Families and Children Act of 2019. 2.Establishment of commissionThere is established in the legislative branch the National Commission to Investigate the Treatment of Migrant Families and Children By the Trump Administration (in this Act referred to as the Commission).
 3.PurposesThe purposes of the Commission are to— (1)examine the handling of migrant families and children apprehended along the United States-Mexico border by U.S. Customs and Border Protection since January 2017;
 (2)ascertain, evaluate, and report on the evidence developed by all relevant governmental agencies regarding the facts and circumstances surrounding the handling by the Departments of Homeland Security and Health and Human Services of migrant families and children who were apprehended at the southern border since January 2017;
 (3)build upon the investigations of other entities, and avoid unnecessary duplication, by reviewing the findings, conclusions, and recommendations of—
 (A)Department of Homeland Security Office of Inspector General; (B)Department of Health and Human Services Office of Inspector General; and
 (C)other executive branch, congressional, or independent investigations into the treatment of and detention conditions for migrant families and children apprehended at the southern border by the Department of Homeland Security since January 2017;
 (4)make a full and complete accounting of the handling of the migrant families and children apprehended at the southern border since January 2017; and
 (5)investigate and report to the President and Congress on its findings, conclusions, and recommendations for corrective measures.
			4.Composition of the commission; qualifications
 (a)MembersThe Commission shall be composed of 10 members, of whom— (1)one member shall be appointed by the leader of the House of Representatives of the Democratic Party (majority or minority leader, as the case may be), with the concurrence of the leader of the Senate of the Democratic party (majority or minority leader as the case may be), who shall serve as chairman of the Commission;
 (2)two members shall be appointed by the senior member of the Senate leadership of the Democratic party;
 (3)three members shall be appointed by the senior member of the Senate leadership of the Republican party;
 (4)three members shall be appointed by the senior member of the leadership of the House of Representatives of the Democratic party; and
 (5)one member shall be appointed by the senior member of the leadership of the House of Representatives of the Republican party.
 (b)QualificationsEach individual appointed to the Commission must have expertise and experience in at least one of the following areas:
 (1)immigration law, particularly experience representing asylees; (2)public health;
 (3)child welfare; (4)civil rights;
 (5)as a representative of a humanitarian organization that gives assistance to individuals crossing the southern border; or
 (6)as a local official from a border community on the southern border of the United States. 5.Functions of commissionThe functions of the Commission are to—
 (1)investigate the relevant facts and circumstances related to the handling by the Departments of Homeland Security and Health and Human Services of the migrant families and children apprehended at the southern border since January 2017, including any relevant legislation, Executive order, regulation, plan, policy, practice, or procedure;
 (2)identify, review, and evaluate the lessons learned from the handling by the Departments of Homeland Security and Health and Human Services of the migrant families and children apprehended at the southern border since January 2017, regarding the structure, coordination, management policies, and procedures of the Federal Government, and, if appropriate, State and local governments and nongovernmental entities, relative to providing timely, effective, and humane treatment of migrant families and unaccompanied alien children seeking asylum in the United States; and
 (3)submit to the President and Congress such reports as are required by this title containing such findings, conclusions, and recommendations as the Commission shall determine, including proposing organization, coordination, planning, management arrangements, procedures, rules, and regulations.
			6.Powers of commission
			(a)In general
 (1)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this title—
 (A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and
 (B)subject to paragraph (2)(A), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member may determine advisable.
					(2)Subpoenas
					(A)Issuance
 (i)In generalA subpoena may be issued under this subsection only— (I)by the agreement of the chairman and the vice chairman; or
 (II)by the affirmative vote of 6 members of the Commission. (ii)SignatureSubject to clause (i), subpoenas issued under this subsection may be issued under the signature of the chairman or any member designated by a majority of the Commission, and may be served by any person designated by the chairman or by a member designated by a majority of the Commission.
						(B)Enforcement
 (i)In generalIn the case of contumacy or failure to obey a subpoena issued under subsection (a), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.
 (ii)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194).
 (b)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this title.
			(c)Information from federal agencies
 (1)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this title. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chairman, the chairman of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission.
 (2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.
				(d)Assistance from federal agencies
 (1)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions.
 (2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.
				7.Public meetings and release of public versions of reports
 (a)Public meetings and release of public versions of reportsThe Commission shall— (1)hold public hearings and meetings to the extent appropriate; and
 (2)release public versions of the reports required under section 110(a) and (b). (b)Public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.
			8.Staff of commission
			(a)In general
 (1)Appointment and compensationThe chairman, in consultation with vice chairman, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.
				(2)Personnel as federal employees
 (A)In generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
 (B)Members of commissionSubparagraph (A) shall not be construed to apply to members of the Commission. (b)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.
 (c)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 9.Compensation and travel expensesEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.
 10.Security clearances for commission members and staffThe appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this title without the appropriate security clearances.
		11.Reports of commission; termination
 (a)Interim reportsThe Commission may submit to the President and Congress interim reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.
 (b)ReportNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.
			(c)Termination
 (1)In generalThe Commission, and all the authorities of this title, shall terminate 60 days after the date on which the final report is submitted under subsection (b).
 (2)Administrative activities before terminationThe Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report.
				12.Funding
 (a)In generalThere is authorized $3,000,000 for purposes of carrying out the activities of the Commission under this title.
 (b)Duration of availabilityAmounts made available to the Commission under subsection (a) shall remain available until the termination of the Commission.
			
